          Case 1:17-cv-01313-BAM Document 38 Filed 06/19/20 Page 1 of 7

 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    MARCO A. GARCIA,                                    Case No. 1:17-cv-01313-BAM (PC)
12                         Plaintiff,                     ORDER GRANTING DEFENDANTS’
                                                          MOTION TO COMPEL DISCOVERY AND
13              v.                                        REQUEST FOR AWARD OF SANCTIONS
                                                          (ECF No. 31)
14    GARCIA, et al.,
                                                          THIRTY (30) DAY DEADLINE
15                         Defendants.
                                                          ORDER REQURING PLAINTIFF TO PAY
16                                                        REASONABLE EXPENSES INCURRED IN
                                                          THE AMOUNT OF $615.00 AND STAYING
17                                                        ORDER IN LIGHT OF PLAINTIFF’S
                                                          INDIGENCY
18
                                                          ORDER RESETTING DISCOVERY AND
19                                                        DISPOSITIVE MOTION DEADLINES
20                                                        Discovery Deadline: October 18, 2020
                                                          Dispositive Motion Deadline: December 18,
21                                                        2020
22

23   I.        Introduction

24             Plaintiff Marco A. Garcia (“Plaintiff”) is a state prisoner proceeding pro se and in forma

25   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

26   Plaintiff’s complaint against Defendants Garcia and Bursiaga for excessive force in violation of

27   the Eighth Amendment. All parties have consented to Magistrate Judge jurisdiction. (ECF Nos.

28   5, 27.)
                                                         1
       Case 1:17-cv-01313-BAM Document 38 Filed 06/19/20 Page 2 of 7

 1          On April 9, 2019, Plaintiff was served with: Defendant Bursiaga’s Special Interrogatories

 2   (Set One) and Request for Production of Documents (Set One) and Defendant Garcia’s Special

 3   Interrogatories (Set One) and Request for Production of Documents (Set One). (Declaration of

 4   Matthew P. Bunting, ECF No. 31-1, Exhibits 1–4.) Plaintiff did not respond. (Id. ¶ 7.)

 5          On June 5, 2019, defense counsel sent Plaintiff a letter stating that Defendants had not

 6   received Plaintiff’s discovery responses, and that Defendants would pursue a motion for an order

 7   compelling response to the discovery and requesting monetary sanctions against him if he failed

 8   to respond to the discovery requests before June 21, 2019. (Id., Exhibit 5.) Plaintiff did not

 9   respond to the meet and confer letter. (Id. ¶ 10.) Defendants therefore filed the instant motion to

10   compel on July 10, 2019. (ECF No. 31.)

11          On July 11, 2019, the Court issued an order directing the parties to meet and confer

12   regarding their discovery dispute, and to file a joint statement following the parties’ conference.

13   The Court stayed further briefing on the motion to compel. (ECF No. 32.)

14          On July 25, 2019, rather than filing a joint statement as directed, Defendants filed their

15   own statement, with Plaintiff’s statement attached as Exhibit 1. (ECF No. 33.) In their statement,

16   Defendants indicate that the phone call between defense counsel and Plaintiff lasted

17   approximately 15–20 minutes, during which Plaintiff repeatedly stated he had not responded to

18   the discovery requests because he does not know how to, and he did not have any estimate as to

19   when he could respond to the discovery. Plaintiff stated that he has access to a law library and a

20   computer in prison but does not fully know how to use it. Defense counsel suggested to Plaintiff
21   that for his portion of the joint statement, he write in plain English without being overly

22   concerned that his writing was not “lawyer-like.” Finally, Defendants indicate that none of the

23   issues that were the subject of Defendants’ pending motion to compel were resolved during the

24   meet and confer, including the Special Interrogatories and Requests for Production of Documents

25   propounded by both Defendants Bursiaga and Garcia. (Id. at 2–3; ECF No. 33-1, pp. 1–2.)

26          In Plaintiff’s portion of the “joint” statement, Plaintiff states that during the call he
27   explained that he is a non-attorney and he did not know how to respond to the requests. Plaintiff

28   was also overwhelmed by the amount of paperwork he received and that most of what was
                                                         2
           Case 1:17-cv-01313-BAM Document 38 Filed 06/19/20 Page 3 of 7

 1   requested was what Plaintiff requested and was told he could not have because he is an inmate.

 2   Plaintiff felt it would be a waste of time to respond to something Defendants should reasonably

 3   know he does not have and has no access to. Plaintiff specifically indicates that in the Kings

 4   County Jail, where the alleged incident occurred, they do not give inmates pictures of incidents or

 5   staff reports other than a write up, and there is no way to get copies of medical slips or things of

 6   that nature as an inmate. Furthermore, Plaintiff states that as he is no longer in the custody of

 7   Kings County, there is no way he can get medical records. Plaintiff also appears to state that

 8   Defendants already have the records they are requesting. Plaintiff repeats that he did not respond

 9   because he did not understand the requests, and asks for more time to understand what he is

10   required to do to respond. (ECF No. 33, p. 5.)

11            On March 26, 2020, Defendants filed a motion for the Court to issue a ruling on the

12   pending motion to compel, styled as an “Ex Parte Request for Order on Motion to Compel.”

13   (ECF No. 36.) Though Plaintiff had not had the opportunity to file an opposition, the Court found

14   a response unnecessary and deemed the motion submitted on March 27, 2020. (ECF No. 37.)

15   Based on the statements submitted by the parties, it did not appear that the parties discussed any

16   of the specific interrogatories or requests for production at issue, and declined to issue a ruling on

17   the motion to compel at that time. Instead, the Court found it appropriate to reinstate briefing on

18   the motion to compel to allow Plaintiff the opportunity to submit an opposition. In that order, the

19   Court also vacated the discovery and dispositive motion deadlines set in the Court’s December

20   12, 2018 discovery and scheduling order. (Id.)
21            Plaintiff has failed to file an opposition to the motion to compel or otherwise

22   communicate with the Court, and the deadline to do so has expired. The motion is deemed

23   submitted. Local Rule 230(l).

24   II.      Motion to Compel

25            As discussed above, Plaintiff’s statement following the parties’ meet and confer stated that

26   he did not respond to Defendants’ discovery requests due to his lack of legal experience and
27   resources and his uncertainty as to how to respond to the requests. (ECF No. 33, p. 5.) Though

28   the statement set forth several reasons for his inability to respond to discovery, they did not
                                                         3
       Case 1:17-cv-01313-BAM Document 38 Filed 06/19/20 Page 4 of 7

 1   address any of the specific requests at issue. Thus, the Court provided Plaintiff with an

 2   opportunity to file an opposition to the motion to compel that could provide further information

 3   about Plaintiff’s inability to respond to certain interrogatories or requests for production.

 4   However, Plaintiff did not oppose the motion.

 5          While the Court acknowledges Plaintiff’s pro se status and his lack of legal resources, this

 6   alone does not provide Plaintiff with an excuse for failing to provide any responses to

 7   Defendants’ discovery requests. Plaintiff must respond to Defendants’ interrogatories and

 8   requests for production to the best of his current ability. If Plaintiff learns that one or more of his

 9   responses to Defendants’ interrogatories or requests for production is incomplete or incorrect at

10   some later date, then Plaintiff has a duty to serve Defendants with supplemental responses. Fed.

11   R. Civ. P. 26(e)(1)(A).

12          A.      Interrogatories

13          An interrogatory is a written question propounded by one party to another who must

14   answer under oath and in writing. Interrogatories are limited to anything within the permissible

15   scope of discovery, namely, any nonprivileged matter that is relevant to any party’s claim or

16   defense. Fed. R. Civ. P. 33, 26(b)(1). The responding party is obligated to respond to the

17   interrogatories to the fullest extent possible, Fed. R. Civ. P. 33(b)(3), and any objections must be

18   stated with specificity, Fed. R. Civ. P. 33(b)(4). Generally, the responding party does not need to

19   conduct extensive research in answering the interrogatory, but a reasonable effort to respond must

20   be made. Evans v. Tilton, 2010 WL 1136216, at *6 (E.D. Cal. Mar. 19, 2010).
21          As Plaintiff has failed to oppose the motion, he has presented no justification for his lack

22   of response to Defendants’ interrogatories. Accordingly, the Court will grant Defendants’ motion

23   to compel responses to their interrogatories. Plaintiff shall be required to answer the

24   interrogatories separately and fully in writing under oath. Fed. R. Civ. P. 33(b)(3).

25          B.      Requests for Production

26          Defendants are entitled to discovery regarding any nonprivileged matter relevant to the
27   claims and defenses in this action. Fed. R. Civ. P. 26(b)(1). In responding to requests for

28   production, Plaintiff must produce documents or other tangible things which are in his
                                                         4
        Case 1:17-cv-01313-BAM Document 38 Filed 06/19/20 Page 5 of 7

 1   “possession, custody, or control.” Fed. R. Civ. P. 34(a). Responses must either state that

 2   inspection and related activities will be permitted as requested or state an objection to the request,

 3   including the reasons. Fed. R. Civ. P. 34(b)(2)(B).

 4          Actual possession, custody or control is not required. “A party may be ordered to produce

 5   a document in the possession of a non-party entity if that party has a legal right to obtain the

 6   document or has control over the entity [that] is in possession of the document.” Soto v. City of

 7   Concord, 162 F.R.D. 603, 619 (N.D. Cal.1995); see also Allen v. Woodford, 2007 WL 309945, at

 8   *2 (E.D. Cal. Jan. 30, 2007) (“Property is deemed within a party’s ‘possession, custody, or

 9   control’ if the party has actual possession, custody, or control thereof or the legal right to obtain

10   the property on demand.”) (citation omitted).

11          Again, in failing to oppose the motion, Plaintiff has provided no justification for his lack

12   of responses to Defendants’ requests for production. Accordingly, the Court will grant

13   Defendants’ motion to compel responses to their requests for production of documents. Plaintiff

14   shall be required to provide documents responsive to Defendants’ requests without objections.

15   Fed. R. Civ. P. 34(b)(2)(B).

16   III.   Request for Sanctions

17          If a motion to compel is granted, the Court shall require the party whose conduct

18   necessitated the motion, the party or attorney advising that conduct, or both to pay the movant’s

19   reasonable expenses incurred in making the motion. Fed. R. Civ. P. 37(a)(5)(A) (quotation marks

20   omitted). Before doing so, the Court must provide an opportunity to be heard and the Court shall
21   not order payment if circumstances make an award of expenses unjust. Fed. R. Civ. P. 37(a)(5)

22   (quotation marks omitted).

23          Defendants argue that they have been prejudiced by Plaintiff’s unwillingness to respond to

24   discovery by his failure to provide information and the time and expense that has been spent

25   addressing this issue. Defendants further contend that Plaintiff has failed to demonstrate that his

26   failure to respond is substantially justified. Defendants contend that the meet and confer letter
27   and motion to compel with supporting pleadings took approximately three hours of work at a rate

28   of $205.00, totaling $615.00. (ECF No. 31, pp. 4–5.)
                                                         5
          Case 1:17-cv-01313-BAM Document 38 Filed 06/19/20 Page 6 of 7

 1            In this instance, Defendants’ motion to compel was granted in full. The Court has

 2   reviewed the attorney’s fees sought by Defendants and finds that three hours of time at a rate of

 3   $205.00 is reasonable.

 4            Although Plaintiff is proceeding pro se and in forma pauperis, this status does not shield

 5   him from an award of expenses. See Warren v. Guelker, 29 F.3d 1386, 1390 (9th Cir. 1994).

 6   However, the Ninth Circuit has held that it is an abuse of discretion to order a sanction which

 7   cannot be performed, and Plaintiff’s in forma pauperis status suggests he is unable to pay

 8   monetary sanctions. See Thomas v. Gerber Prod., 703 F.2d 353, 357 (9th Cir. 1983).

 9   IV.      Discovery and Dispositive Motion Deadlines

10            Defendants further request that the Court extend the discovery deadline date to November

11   12, 2019. (ECF No. 31, p. 5.) However, as discussed above, the Court previously vacated the

12   existing discovery and dispositive motion deadlines in this action. Now that the motion to

13   compel has been resolved, the Court finds it appropriate to reset the applicable deadlines to afford

14   Defendants enough time to bring any further motions that may become necessary regarding

15   discovery, and to file subsequent dispositive motions.

16   V.       Order

17            Accordingly, IT IS HEREBY ORDERED that:

18            1. Defendants’ motion to compel, (ECF No. 31), is GRANTED;

19            2. Within thirty (30) days from the date of service of this order, Plaintiff shall serve

20                answers to Defendant Bursiaga’s Special Interrogatories (Set One) and to Defendant
21                Garcia’s Special Interrogatories (Set One);

22            3. Within thirty (30) days from the date of service of this order, Plaintiff shall produce

23                documents responsive to Defendant Bursiaga’s Request for Production (Set One) and

24                to Defendant Garcia’s Request for Production (Set One);

25            4. Defendants’ request for sanctions, (ECF No. 31), is GRANTED;

26            5. Reasonable expenses in the amount of $615.001 are assessed against Plaintiff;
27

28   1
         $205.00/hour x 3 hours.
                                                         6
       Case 1:17-cv-01313-BAM Document 38 Filed 06/19/20 Page 7 of 7

 1        6. The order assessing reasonable expenses in the amount of $615.00 is stayed;

 2        7. At any time prior to the closure of this action, Defendants may move to lift the stay

 3              and enforce the sanction upon a showing that Plaintiff has the ability to pay $615.00;

 4        8. The deadline for completion of all discovery is extended to October 18, 2020;

 5        9. The deadline for filing all dispositive motions (other than a motion for summary

 6              judgment for failure to exhaust) is extended to December 18, 2020;

 7        10. If Plaintiff does not wish to continue with this litigation, he may stipulate with

 8              Defendants for a voluntary dismissal consistent with Federal Rule of Civil Procedure

 9              41(a); and

10        11. If Plaintiff fails to comply with this order, Defendants are not precluded from

11              seeking appropriate sanctions, up to and including terminating sanctions,

12              pursuant to Federal Rule of Civil Procedure 37(b)(2).

13
     IT IS SO ORDERED.
14

15     Dated:     June 19, 2020                              /s/ Barbara   A. McAuliffe            _
                                                      UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      7
